(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, con feclia 13 de enero de 1940 la Corte de Distrito de Ponce dictó sentencia en este caso declarando sin lugar la de-manda ;
Por Cuanto, el 22 del mismo mes el demandante radicó un escrito de apelación para ante este Tribunal y el mismo día solicitó y obtuvo de la corte inferior una orden para la preparación de la transcripción de evidencia, orden que fué notificada al taquígrafo el mismo día 22 de enero de 1940;
Por cuanto, el mencionado taquígrafo no preparó ni radicó dicha ■transcripción de evidencia dentro del término de veinte días fijados por la ley, y el día 21 de febrero siguiente el demandante radicó una moción solicitando se concediese al taquígrafo una prórroga de treinta días para radicar dicha transcripción de evidencia, prórroga que fué denegada por la corte inferior;
Por cuanto, hasta el 9 del mes pasado, fecha en que se expidió la certificación del secretario de la corte inferior, obrante en autos, acreditativa de los indicados extremos, no se había radicado en dicho tribunal transcripción de evidencia alguna ni solicitado reconsidera-ción de la orden denegando la prórroga de treinta días anteriormente mencionada;
Por Cuanto, el demandado apelado ha solicitado la desestima-ción del recurso por abandono;
Por cuanto, notificado el apelante de la moción para desestimar así como de la vista que se señaló al efecto, no radicó oposición al-guna ni compareció a la audiencia a sostener su recurso;
Por tanto, vistos los autos de este caso y la certificación ante-riormente aludida, se declara con lugar la moción del demandado apelado y se desestima el recurso que contra la sentencia de 13 de enero de 1940 interpuso el demandante apelante en el presente caso.
El Juez Presidente Sr. Del Toro no intervino.